DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R. §1.111 in response to a non-final office action. Claims 1-6, 11-17, 19, and 20  have been amended; Claims7-10, 18,  have been canceled; Claims 21-25 have been added. Claims 1-6, 11-17, 19, 20, 21-25 and are subject to examination.

Acknowledgement is made to the Applicant’s amendment to claim 20 to obviate the previous 35 USC § 101 to claim 20. The previous 35 USC § 101 to claim 20 is hereby withdrawn.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al.(Noh hereafter) (US 20130148592 A1) in view of  Earnshaw et al.  (Earnshaw hereafter) (US 20100135181 A1) in view of Yan et al. (Yan hereafter)(US 20190222359 A1) and in further view of Yang et al. (Yang hereafter) (US 20180332577 A1).

Regarding Claim 1,  Noh teaches  A method of operating a user equipment in a radio access network, the method comprising: 
transmitting Physical Uplink Shared Channel (PUSCH) data in a PUSCH transmission(Noh; [0084] … The DMRS can be combined with PUSCH transmission. ); and 
mapping the PUSCH data to the resources of the PUSCH transmission (Noh; [0066] The PUSCH is mapped to a uplink shared channel (UL-SCH), a transport channel. Uplink data transmitted on the PUSCH ), and 
mapping the HARQ feedback to the resources of the PUSCH transmission (Noh; [0130] At step S160, channel interleaving is performed. The channel interleaving may be performed in connection with PUSCH resource mapping. Modulation symbols may be mapped to a transmit waveform in a time-first mapping manner through the channel interleaving. The HARQ-ACK information may be mapped to resources adjacent to an uplink DMRS,)
Noh fails  to explicitly teach transmitting Hybrid Acknowledgement Repeat Request (HARQ) feedback in the PUSCH transmission, the PUSCH data and the HARQ feedback being mapped to resources of the PUSCH transmission based on one of puncturing and rate-matching based on a number of bits of HARQ feedback to be transmitted; and when the number of bits of HARQ feedback is a number  of bits, X being a positive integer
rate-matching the PUSCH data to resources of the PUSCH transmission around the mapped HARQ feedback
However, in the same field of endeavor, Earnshaw teaches, transmitting Hybrid Acknowledgement Repeat Request (HARQ) feedback in the PUSCH transmission, the PUSCH data and the HARQ feedback being mapped to resources of the PUSCH transmission based on one of puncturing and rate-matching based on a number of bits of HARQ feedback to be transmitted; and when the number of bits of HARQ feedback is a number  of bits, X being a positive integer (Earnshaw; [0033] … A number of bits for rate-matching the encoded version of the UL-SCH transport data 310 may be calculated by computing the total number of bits that may be used within the PUSCH allocation, and subtracting Q.sub.CQI and Q.sub.RI from the total number of bits, independent of Q.sub.ACK since the rate-matched version of the HARQ-ACK 316 may be punctured into the other three elements of the PUSCH traffic);
rate-matching the PUSCH data to resources of the PUSCH transmission around the mapped HARQ feedback (Earnshaw; [0031]...the rate-matching modules 334 and 336 may repeat the modulation symbols or bit vectors of the encoded versions of the HARQ-ACK 316 and the RI 314, respectively, to obtain or reach a sufficient quantity to fill the corresponding resource elements of the PUSCH. ).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Noh to include the above recited limitations as taught by Earnshaw in order to fill the available space within the PUSCH resource allocation (Earnshaw; [0033]).
Noh-Earnshaw fails to explicitly teach  HARQ feedback is a number up to a threshold number X of bits, X being a positive integer 
However, in the same field of endeavor, Yan teaches, HARQ feedback is a number up to a threshold number X of bits, X being a positive integer (Yan;[0071]…  HARQ-ACK feedback subframe may be a subframe that is a threshold number of subframes N after corresponding data is transmitted. In the illustrated embodiment, the threshold number of subframes N is 4, while in other embodiments, the threshold number of subframes N may be any suitable value (e.g., 1, 2, 3, 4, 5, 6, 7, 8, or more). )
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Noh-Earnshaw to include the above recited limitations as taught by Yan in order to generate a HARQ ACK bundle for transmission (Yan; [0056]).
Noh-Earnshaw-Yan fails to explicitly teach mapping the HARQ feedback to the resources of the PUSCH transmission by puncturing at least part of the mapped PUSCH data with the mapped HARQ feedback
However, in the same field of endeavor, Yang teaches, mapping the HARQ feedback to the resources  (ACK/NACK is inserted into a part of SC-FDMA) of the PUSCH transmission (UL-SCH) by puncturing at least part of the mapped PUSCH data (UL-SCH data are mapped, through puncturing) with the mapped HARQ feedback (HARQ ACK/NACK) (Yang; [0079] … The control information (UCI) includes at least one of CQI/PMI, HARQ ACK/NACK and RI…[0080] … The ACK/NACK is inserted into a part of SC-FDMA resources into which the UL-SCH data are mapped, through puncturing);
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Noh-Earnshaw-Yan to include the above recited limitations as taught by Yang in order to transmit HARQ-ACK in a subframe to which PUSCH transmission is allocated (Yang; [0078]).

Regarding Claim 11,  Noh teaches  A user equipment for a radio access network, the user equipment being configured to : 
transmit Physical Uplink Shared Channel (PUSCH) data in a PUSCH transmission(Noh; [0084] … The DMRS can be combined with PUSCH transmission. ); and 
map the PUSCH data to the resources of the PUSCH transmission (Noh; [0066] The PUSCH is mapped to a uplink shared channel (UL-SCH), a transport channel. Uplink data transmitted on the PUSCH ), and 
map the HARQ feedback to the resources of the PUSCH transmission (Noh; [0130] At step S160, channel interleaving is performed. The channel interleaving may be performed in connection with PUSCH resource mapping. Modulation symbols may be mapped to a transmit waveform in a time-first mapping manner through the channel interleaving. The HARQ-ACK information may be mapped to resources adjacent to an uplink DMRS,)
Noh fails  to explicitly teach transmitting Hybrid Acknowledgement Repeat Request (HARQ) feedback in the PUSCH transmission, the PUSCH data and the HARQ feedback being mapped to resources of the PUSCH transmission based on one of puncturing and rate-matching based on a number of bits of HARQ feedback to be transmitted; and when the number of bits of HARQ feedback is a number  of bits, X being a positive integer
rate-matching the PUSCH data to resources of the PUSCH transmission around the mapped HARQ feedback
However, in the same field of endeavor, Earnshaw teaches, transmitting Hybrid Acknowledgement Repeat Request (HARQ) feedback in the PUSCH transmission, the PUSCH data and the HARQ feedback being mapped to resources of the PUSCH transmission based on one of puncturing and rate-matching based on a number of bits of HARQ feedback to be transmitted; and when the number of bits of HARQ feedback is a number  of bits, X being a positive integer (; [0033] … A number of bits for rate-matching the encoded version of the UL-SCH transport data 310 may be calculated by computing the total number of bits that may be used within the PUSCH allocation, and subtracting Q.sub.CQI and Q.sub.RI from the total number of bits, independent of Q.sub.ACK since the rate-matched version of the HARQ-ACK 316 may be punctured into the other three elements of the PUSCH traffic);
rate-matching the PUSCH data to resources of the PUSCH transmission around the mapped HARQ feedback (Earnshaw; [0031]...the rate-matching modules 334 and 336 may repeat the modulation symbols or bit vectors of the encoded versions of the HARQ-ACK 316 and the RI 314, respectively, to obtain or reach a sufficient quantity to fill the corresponding resource elements of the PUSCH ).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Noh to include the above recited limitations as taught by Earnshaw in order to fill the available space within the PUSCH resource allocation (Earnshaw; [0033]).
Noh-Earnshaw fails to explicitly teach  HARQ feedback is a number up to a threshold number X of bits, X being a positive integer 
However, in the same field of endeavor, Yan teaches, HARQ feedback is a number up to a threshold number X of bits, X being a positive integer (Yan;[0071]…  HARQ-ACK feedback subframe may be a subframe that is a threshold number of subframes N after corresponding data is transmitted. In the illustrated embodiment, the threshold number of subframes N is 4, while in other embodiments, the threshold number of subframes N may be any suitable value (e.g., 1, 2, 3, 4, 5, 6, 7, 8, or more). )
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Noh-Earnshaw to include the above recited limitations as taught by Yan in order to generate a HARQ ACK bundle for transmission (Yan; [0056]).
Noh-Earnshaw-Yan fails to explicitly teach map the HARQ feedback to the resources of the PUSCH transmission by puncturing at least part of the mapped PUSCH data with the mapped HARQ feedback
However, in the same field of endeavor, Yang teaches, map the HARQ feedback to the resources  (ACK/NACK is inserted into a part of SC-FDMA) of the PUSCH transmission (UL-SCH) by puncturing at least part of the mapped PUSCH data (UL-SCH data are mapped, through puncturing) with the mapped HARQ feedback (HARQ ACK/NACK) (Yang; [0079] … The control information (UCI) includes at least one of CQI/PMI, HARQ ACK/NACK and RI…[0080] … The ACK/NACK is inserted into a part of SC-FDMA resources into which the UL-SCH data are mapped, through puncturing);
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Noh-Earnshaw-Yan to include the above recited limitations as taught by Yang in order to transmit HARQ-ACK in a subframe to which PUSCH transmission is allocated (Yang; [0078]).

Regarding Claim 12,  Noh teaches A method of operating a radio node in a radio access network, the method comprising: 
receiving Physical Uplink Shared Channel (PUSCH) data in a PUSCH transmission(Noh; [0084] … The DMRS can be combined with PUSCH transmission. ); and 
the PUSCH data being mapped to the resources of the PUSCH transmission (Noh; [0066] The PUSCH is mapped to a uplink shared channel (UL-SCH), a transport channel. Uplink data transmitted on the PUSCH ), and 
map the HARQ feedback to the resources of the PUSCH transmission (Noh; [0130] At step S160, channel interleaving is performed. The channel interleaving may be performed in connection with PUSCH resource mapping. Modulation symbols may be mapped to a transmit waveform in a time-first mapping manner through the channel interleaving. The HARQ-ACK information may be mapped to resources adjacent to an uplink DMRS,)
Noh fails to explicitly teach receiving Hybrid Acknowledgement Repeat Request (HARQ) feedback in the PUSCH transmission, the PUSCH data and the HARQ feedback being mapped to resources of the PUSCH transmission based on one of puncturing and rate-matching based on a number of bits of HARQ feedback to be transmitted; and when the number of bits of HARQ feedback is a number  of bits, X being a positive integer
rate-matching the PUSCH data to resources of the PUSCH transmission around the mapped HARQ feedback
However, in the same field of endeavor, Earnshaw teaches, receiving Hybrid Acknowledgement  Repeat Request (HARQ) feedback in the PUSCH transmission, the PUSCH data and the HARQ feedback being mapped to resources of the PUSCH transmission based on one of puncturing and rate-matching based on a number of bits of HARQ feedback to be transmitted; and when the number of bits of HARQ feedback is a number  of bits, X being a positive integer (Earnshaw; [0033] … A number of bits for rate-matching the encoded version of the UL-SCH transport data 310 may be calculated by computing the total number of bits that may be used within the PUSCH allocation, and subtracting Q.sub.CQI and Q.sub.RI from the total number of bits, independent of Q.sub.ACK since the rate-matched version of the HARQ-ACK 316 may be punctured into the other three elements of the PUSCH traffic);
rate-matching the PUSCH data to resources of the PUSCH transmission around the mapped HARQ feedback (Earnshaw; [0031]...the rate-matching modules 334 and 336 may repeat the modulation symbols or bit vectors of the encoded versions of the HARQ-ACK 316 and the RI 314, respectively, to obtain or reach a sufficient quantity to fill the corresponding resource elements of the PUSCH ).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Noh to include the above recited limitations as taught by Earnshaw in order to fill the available space within the PUSCH resource allocation (Earnshaw; [0033]).
Noh-Earnshaw fails to explicitly teach  HARQ feedback is a number up to a threshold number X of bits, X being a positive integer 
However, in the same field of endeavor, Yan teaches, HARQ feedback is a number up to a threshold number X of bits, X being a positive integer (Yan;[0071]…  HARQ-ACK feedback subframe may be a subframe that is a threshold number of subframes N after corresponding data is transmitted. In the illustrated embodiment, the threshold number of subframes N is 4, while in other embodiments, the threshold number of subframes N may be any suitable value (e.g., 1, 2, 3, 4, 5, 6, 7, 8, or more). )
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Noh-Earnshaw to include the above recited limitations as taught by Yan in order to generate a HARQ ACK bundle for transmission (Yan; [0056]).
Noh-Earnshaw-Yan fails to explicitly teach, the HARQ feedback being mapped to the resources of the PUSCH transmission by puncturing at least part of the mapped PUSCH data with the mapped HARQ feedback.
However, in the same field of endeavor, Yang teaches, the HARQ feedback being mapped to the resources  (ACK/NACK is inserted into a part of SC-FDMA) of the PUSCH transmission (UL-SCH) by puncturing at least part of the mapped PUSCH data (UL-SCH data are mapped, through puncturing) with the mapped HARQ feedback (HARQ ACK/NACK) (Yang; [0079] … The control information (UCI) includes at least one of CQI/PMI, HARQ ACK/NACK and RI…[0080] … The ACK/NACK is inserted into a part of SC-FDMA resources into which the UL-SCH data are mapped, through puncturing);
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Noh-Earnshaw-Yan to include the above recited limitations as taught by Yang in order to transmit HARQ-ACK in a subframe to which PUSCH transmission is allocated (Yang; [0078]).

Regarding Claim 19,  Noh teaches a radio node for a radio access network, radio node being configured to: 
receive Physical Uplink Shared Channel (PUSCH) data in a PUSCH transmission(Noh; [0084] … The DMRS can be combined with PUSCH transmission. ); and 
the PUSCH data being mapped to the resources of the PUSCH transmission (Noh; [0066] The PUSCH is mapped to a uplink shared channel (UL-SCH), a transport channel. Uplink data transmitted on the PUSCH ), and 
HARQ feedback being mapped to the resources of the PUSCH transmission (Noh; [0130] At step S160, channel interleaving is performed. The channel interleaving may be performed in connection with PUSCH resource mapping. Modulation symbols may be mapped to a transmit waveform in a time-first mapping manner through the channel interleaving. The HARQ-ACK information may be mapped to resources adjacent to an uplink DMRS,)
Noh fails  to explicitly teach receive Hybrid Acknowledgement Repeat Request (HARQ) feedback in the PUSCH transmission, the PUSCH data and the HARQ feedback being mapped to resources of the PUSCH transmission based on one of puncturing and rate-matching based on a number of bits of HARQ feedback to be transmitted; and when the number of bits of HARQ feedback is a number of bits, X being a positive integer
rate-matching the PUSCH data to resources of the PUSCH transmission around the mapped HARQ feedback
However, in the same field of endeavor, Earnshaw teaches, receive Hybrid Acknowledgement Repeat Request (HARQ) feedback in the PUSCH transmission, the PUSCH data and the HARQ feedback being mapped to resources of the PUSCH transmission based on one of puncturing and rate-matching based on a number of bits of HARQ feedback to be transmitted; and when the number of bits of HARQ feedback is a number of bits, X being a positive integer (Earnshaw; [0033]...A number of bits for
 rate-matching the encoded version of the UL-SCH transport data 310 may be calculated by computing the total number of bits that may be used within the PUSCH allocation, and subtracting Q.sub.CQI and Q.sub.RI from the total number of bits, independent of Q.sub.ACK since the rate-matched version of the HARQ-ACK 316 may be punctured into the other three elements of the PUSCH traffic);
rate-matching the PUSCH data to resources of the PUSCH transmission around the mapped HARQ feedback (Earnshaw; [0031]...the rate-matching modules 334 and 336 may repeat the modulation symbols or bit vectors of the encoded versions of the HARQ-ACK 316 and the RI 314, respectively, to obtain or reach a sufficient quantity to fill the corresponding resource elements of the PUSCH ).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Noh to include the above recited limitations as taught by Earnshaw in order to fill the available space within the PUSCH resource allocation (Earnshaw; [0033]).
Noh-Earnshaw fails to explicitly teach  HARQ feedback is a number up to a threshold number X of bits, X being a positive integer 
However, in the same field of endeavor, Yan teaches, HARQ feedback is a number up to a threshold number X of bits, X being a positive integer (Yan;[0071]…  HARQ-ACK feedback subframe may be a subframe that is a threshold number of subframes N after corresponding data is transmitted. In the illustrated embodiment, the threshold number of subframes N is 4, while in other embodiments, the threshold number of subframes N may be any suitable value (e.g., 1, 2, 3, 4, 5, 6, 7, 8, or more). )
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Noh-Earnshaw to include the above recited limitations as taught by Yan in order to generate a HARQ ACK bundle for transmission (Yan; [0056]).
Noh-Earnshaw-Yan fails to explicitly teach the HARQ feedback being mapped to the resources of the PUSCH transmission by puncturing at least part of the mapped PUSCH data with the mapped HARQ feedback
However, in the same field of endeavor, Yang teaches, the HARQ feedback being mapped to the resources  (ACK/NACK is inserted into a part of SC-FDMA) of the PUSCH transmission (UL-SCH) by puncturing at least part of the mapped PUSCH data (UL-SCH data are mapped, through puncturing) with the mapped HARQ feedback (HARQ ACK/NACK) (Yang; [0079] … The control information (UCI) includes at least one of CQI/PMI, HARQ ACK/NACK and RI…[0080] … The ACK/NACK is inserted into a part of SC-FDMA resources into which the UL-SCH data are mapped, through puncturing);
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Noh-Earnshaw-Yan to include the above recited limitations as taught by Yang in order to transmit HARQ-ACK in a subframe to which PUSCH transmission is allocated (Yang; [0078]).

Regarding Claim 20,  Noh teaches  A non-transitory computer storage medium storing an executable computer program comprising instructions that, when executed, cause processing circuitry to at least one of control and perform a method of operating a user equipment in a radio access network, the method comprising: 
transmitting Physical Uplink Shared Channel (PUSCH) data in a PUSCH transmission(Noh; [0084] … The DMRS can be combined with PUSCH transmission. ); and 
mapping the PUSCH data to the resources of the PUSCH transmission (Noh; [0066] The PUSCH is mapped to a uplink shared channel (UL-SCH), a transport channel. Uplink data transmitted on the PUSCH ), and 
mapping the HARQ feedback to the resources of the PUSCH transmission (Noh; [0130] At step S160, channel interleaving is performed. The channel interleaving may be performed in connection with PUSCH resource mapping. Modulation symbols may be mapped to a transmit waveform in a time-first mapping manner through the channel interleaving. The HARQ-ACK information may be mapped to resources adjacent to an uplink DMRS,)
Noh fails  to explicitly teach transmitting Hybrid Acknowledgement Repeat Request (HARQ) feedback in the PUSCH transmission, the PUSCH data and the HARQ feedback being mapped to resources of the PUSCH transmission based on one of puncturing and rate-matching based on a number of bits of HARQ feedback to be transmitted; and when the number of bits of HARQ feedback is a number  of bits, X being a positive integer
rate-matching the PUSCH data to resources of the PUSCH transmission around the mapped HARQ feedback
However, in the same field of endeavor, Earnshaw teaches, transmitting Hybrid Acknowledgement Repeat Request (HARQ) feedback in the PUSCH transmission, the PUSCH data and the HARQ feedback being mapped to resources of the PUSCH transmission based on one of puncturing and rate-matching based on a number of bits of HARQ feedback to be transmitted; and when the number of bits of HARQ feedback is a number  of bits, X being a positive integer (Earnshaw; [0033] … A number of bits for rate-matching the encoded version of the UL-SCH transport data 310 may be calculated by computing the total number of bits that may be used within the PUSCH allocation, and subtracting Q.sub.CQI and Q.sub.RI from the total number of bits, independent of Q.sub.ACK since the rate-matched version of the HARQ-ACK 316 may be punctured into the other three elements of the PUSCH traffic);
rate-matching the PUSCH data to resources of the PUSCH transmission around the mapped HARQ feedback (Earnshaw; [0031]...the rate-matching modules 334 and 336 may repeat the modulation symbols or bit vectors of the encoded versions of the HARQ-ACK 316 and the RI 314, respectively, to obtain or reach a sufficient quantity to fill the corresponding resource elements of the PUSCH. ).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Noh to include the above recited limitations as taught by Earnshaw in order to fill the available space within the PUSCH resource allocation (Earnshaw; [0033]).
Noh-Earnshaw fails to explicitly teach  HARQ feedback is a number up to a threshold number X of bits, X being a positive integer 
However, in the same field of endeavor, Yan teaches, HARQ feedback is a number up to a threshold number X of bits, X being a positive integer (Yan;[0071]…  HARQ-ACK feedback subframe may be a subframe that is a threshold number of subframes N after corresponding data is transmitted. In the illustrated embodiment, the threshold number of subframes N is 4, while in other embodiments, the threshold number of subframes N may be any suitable value (e.g., 1, 2, 3, 4, 5, 6, 7, 8, or more). )
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Noh-Earnshaw to include the above recited limitations as taught by Yan in order to generate a HARQ ACK bundle for transmission (Yan; [0056]).
Noh-Earnshaw-Yan fails to explicitly teach, mapping the HARQ feedback to the resources of the PUSCH transmission by puncturing at least part of the mapped PUSCH data with the mapped HARQ feedback
However, in the same field of endeavor, Yang teaches, mapping the HARQ feedback to the resources  (ACK/NACK is inserted into a part of SC-FDMA) of the PUSCH transmission (UL-SCH) by puncturing at least part of the mapped PUSCH data (UL-SCH data are mapped, through puncturing) with the mapped HARQ feedback (HARQ ACK/NACK) (Yang; [0079] … The control information (UCI) includes at least one of CQI/PMI, HARQ ACK/NACK and RI…[0080] … The ACK/NACK is inserted into a part of SC-FDMA resources into which the UL-SCH data are mapped, through puncturing);
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Noh-Earnshaw-Yan to include the above recited limitations as taught by Yang in order to transmit HARQ-ACK in a subframe to which PUSCH transmission is allocated (Yang; [0078]).

Claims 2, 13, 21,  and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Noh-Earnshaw-Yan-Yang in view of Wang et al. (Wang hereafter) (US 20190109677 A1).

Regarding Claims 2, 13, 21,  and 24,  Noh-Earnshaw-Yan-Yang teaches,  the claims 1, 11, 12  and 19, 
Noh-Earnshaw-Yan-Yang fails to explicitly teach, wherein the number of bits of HARQ feedback is indicated by a total Downlink Assignment Index (DAI) in a downlink assignment
However, in the same field of endeavor, Wang teaches, wherein the format indication indicates a size of control information to be transmitted number of bits of HARQ feedback is indicated by a total Downlink Assignment Index (DAI) in a downlink assignment (Wang; [0014] … The counter DAI indicates a total number of scheduled PDSCHs on all carriers before the current subframe in the HARQ-ACK bundling window … When the UE feeds back the HARQ-ACK, the number of HARQ-ACK bits is determined according to the total DAI, and the sequence of the HARQ-ACK bits is determined according to the counter DAI.).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Noh-Earnshaw-Yan-Yang to include the above recited limitations as taught by Wang in order to feeding back HARQ-ACK information (Wang; [0014])

Claims 3, 14, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Noh-Earnshaw-Yan-Yang  in view of Takeda et al. (Takeda hereafter) (US 20180077698 A1)

Regarding Claims 3, 14, 22, and 25 Noh-Earnshaw-Yan-Yang teaches  the claims 1, 11, 12,  and 19, 
Noh-Earnshaw-Yan-Yang fails to explicitly teach, wherein the number of bits of HARQ feedback is indicated by a total Downlink Assignment Index (DAI) in an uplink (UL) scheduling grant scheduling the resources of the PUSCH transmission
However, in the same field of endeavor, Takeda teaches, wherein the number of bits of HARQ feedback is indicated by a total Downlink Assignment Index (DAI) in an uplink (UL) scheduling grant scheduling the resources of the PUSCH transmission (Takeda; [0060] …a DAI can be included in DCI (UL grant) that schedules the PUSCH in an uplink subframe (SF #2) for the user terminal. Unlike PDSCH-scheduling DCIs, only one UL grant is generated in one uplink subframe. Therefore, a DAI included in PUSCH-scheduling DCI does not report PDSCH that is scheduled as a counter, but reports the total number of PDSCHs corresponding to the PUSCH specified by this UL grant).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Noh-Earnshaw-Yan-Yang to include the above recited limitations as taught by Takeda in order to multiplex on the PUSCH (piggyback) according to the value indicated by the DAI (Takeda; [0061]).

Claims 4, 5, 15, 16, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noh-Earnshaw-Yan-Yang-Wang  in view of  Papasakellariou (Papasakellariou hereafter) (US 20180019843 A1).

Regarding Claims 4, 15, and 23,  Noh-Earnshaw-Yan-Yang-Wang teaches  the claims 2, 13,  and 22, 
 	Noh-Earnshaw-Yan-Yang-Wang fails to explicitly teach, wherein the  total DAI is taken 
modulo-4.
However, in the same field of endeavor, Papasakellariou teaches, wherein the modulo-4 (Papasakellariou ; [0118]…counter DAI or total DAI binary values of 00, 01, 10, 11 can map to numeric values of 1, 2, 3, 4 and indicate, using the modulo 4 operation).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Noh-Earnshaw-Yan-Yang-Wang to include the above recited limitations as taught by Papasakellariou in order to format scheduling a PDSCH transmission (Papasakellariou; [0117]).

Regarding Claim 5 and 16,  Noh-Earnshaw-Yan-Yang-Takeda teaches  the claims 3 and 14,	
Noh-Earnshaw-Yan-Yang-Takeda fails to explicitly teach, wherein the  total DAI is taken
 modulo-4
However, in the same field of endeavor, Papasakellariou teaches, wherein the  total DAI
 is taken modulo-4 (Papasakellariou ; [0118]…counter DAI or total DAI binary values of 00, 01, 10, 11 can map to numeric values of 1, 2, 3, 4 and indicate, using the modulo 4 operation,).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Noh-Earnshaw-Yan-Yang-Takeda to include the above recited limitations as taught by Papasakellariou in order to format scheduling a PDSCH transmission (Papasakellariou; [0117]).

Claims 6 and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Noh-Earnshaw-Yan-Yang.

Regarding Claim 6 and 17,  Noh-Earnshaw-Yan-Yang teaches the claims 1 and 12,
Noh-Earnshaw-Yang fails to explicitly teach,  wherein the threshold number X of bits is 2
However, in the same field of endeavor, Yan teaches, wherein the threshold number X of bits is 2 (Yan; [0060]… the threshold number of HARQ-ACKs M may be any suitable value (e.g., 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, or more)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Noh-Earnshaw-Yang to include the above recited limitations as taught by Yan in order to generate a HARQ ACK bundle for transmission (Yan; [0056]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.T/             Examiner, Art Unit 2416 

/AJIT PATEL/             Primary Examiner, Art Unit 2416